EXHIBIT 10

 

US Ecology, Inc.

Performance Stock Unit Agreement

 

This Performance Stock Unit Agreement (this “Agreement”) is made and entered
into as of January 4, 2016 (the “Grant Date”) by and between US Ecology, Inc., a
Delaware corporation (the “Company”), and [           ] (the “Grantee”).

 

WHEREAS, the Company has adopted the US Ecology, Inc. Omnibus Incentive Plan
(the “Plan”) pursuant to which Performance Stock Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Performance Stock Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.     Grant of Performance Stock Units. Pursuant to Section 6.6 of the Plan,
the Company hereby grants to the Grantee an Award for a target number of [TARGET
NUMBER] Performance Stock Units (the “Target Award”). Each Performance Stock
Unit (“PSU”) represents the right to receive, on the settlement date, one Share,
subject to the achievement of the applicable Performance Goals and all other
terms and conditions set forth in this Agreement and the Plan. The number of
PSUs that the Grantee actually earns for the Performance Period (up to a maximum
of [MAXIMUM NUMBER]) will be determined by the level of achievement of the
Performance Goals in accordance with Section 3. Capitalized terms that are used
but not defined herein have the meanings ascribed to them in the Plan.

 

2.     Performance Period. For purposes of this Agreement, the Performance
Period shall be the period commencing on January 1, 2016 and ending on
December 31, 2018.

 

3.     Performance Goals.

 

3.1     Subject to the Grantee’s continued employment with the Company through
the last day of the Performance Period (except as provided below), (i) 50% of
the Target Award (the “Peer Group Tranche”) may be earned based on the Company’s
total shareholder return (“TSR”) for the Performance Period relative to that of
the members of the peer group of companies set forth on Exhibit I (the “Peer
Group”) and (ii) 50% of the Target Award (the “S&P Tranche”) may be earned based
on the Company’s TSR for the Performance Period relative to that of the
companies in the S&P 600 small cap index as of the first day of the Performance
Period.  The number of PSUs actually earned from the Peer Group Tranche and the
S&P Tranche will be determined at the end of the Performance Period based on the
Company’s TSR for the Performance Period relative to the applicable index as
follows:

 

TSR Percentile Relative
to Index

 

Percentage of Target
Award Earned

 

Below 35th

 

0%

 

35th

 

50%

 

50th

 

100%

 

90th or above

 

200%

 

 

1

--------------------------------------------------------------------------------


 

For achievement by the Company of a TSR at a percentile between the percentiles
set forth above, the number of PSUs actually earned will be determined using
linear interpolation.  TSR will be calculated assuming that dividends paid
during the Performance Period by a member of the applicable index are
immediately reinvested in shares of the company paying such dividend.  TSR as of
any date will be calculated based on the average closing price of the common
stock of each member of the applicable index for the 20 consecutive trading days
immediately preceding such date.  Any company whose stock ceases to be publicly
traded or whose TSR cannot otherwise be determined, in each case, for any reason
shall be removed from the applicable index and any calculations made hereunder
shall be revised to reflect the removal of such entity from such index.  All
determinations as to whether the applicable Performance Goals have been achieved
and at what levels, the number of PSUs earned by the Grantee, and all other
matters related to this Section 3 shall be made by the Committee in its sole
discretion.

 

3.2     Any PSUs earned for the Performance Period shall be settled in
accordance with the Plan within 30 days after the expiration or earlier
termination of the Performance Period.

 

4.     Termination of Service.  Unless otherwise provided in an effective
employment, consulting, severance or similar agreement with the Company or a
Subsidiary, or as otherwise may be determined by the Committee, (i) upon a the
Grantee’s termination of employment with the Company (A) at any time, due to the
Grantee’s death or Disability or (B) within 24 months following a Change in
Control, by the Company or a Subsidiary without Cause or by the Grantee for Good
Reason, the unvested portion of the PSUs shall vest in full (with the applicable
Performance Goals being deemed to have been achieved at target or, if greater,
actual levels), the Performance Period shall terminate and the PSUs shall be
settled in accordance with Section 3.2 and (ii) upon the Grantee’s termination
of employment with the Company for any other reason, the unvested portion of the
PSUs shall be forfeited with no compensation due the Grantee.

 

5.     Transferability.  Except as permitted by the Committee in accordance with
Section 13 of the Plan, no PSU or other right or interest of the Grantee
hereunder shall be pledged, encumbered, or hypothecated to, or in favor of, or
subject to any lien, obligation, or liability of the Grantee to, any party,
other than the Company or any Subsidiary, or assigned or transferred by the
Grantee otherwise than by will or the laws of descent and distribution, and all
rights hereunder shall be exercisable during the lifetime of the Grantee only by
the Grantee or his or her guardian or legal representative.

 

6.     Stockholder Rights.  Nothing contained in this Agreement shall be
construed to give the Grantee any rights as a stockholder with respect to any
Shares underlying the PSUs (including, without limitation, any voting, dividend
or derivative or other similar rights) unless and until such Shares are issued
to the Grantee upon the settlement of the PSUs.

 

7.     No Right to Continued Service. Neither the Plan nor this Agreement shall
be construed as giving the Grantee any right to be retained in the employ or
service of the Company or any Subsidiary.

 

8.     Taxes.  The Grantee must make appropriate arrangements for the payment of
any taxes relating to the PSUs granted hereunder. The Company is authorized to
withhold from any payment relating to the PSUs, including from a distribution of
Shares or any payroll or other payment to the Grantee, amounts of withholding
and other taxes due in connection with the PSUs, and to take such other action
as the Committee may deem advisable to enable the Company and the Grantee to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to the PSUs. This authority shall include the ability to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of the Grantee’s tax obligations and to require
the Grantee to enter into elections in respect of taxes. Withholding of taxes in
the form of Shares shall not occur at a rate that exceeds the minimum required
statutory federal and state withholding rates. If the Grantee is subject to the
reporting requirements of Section 16 of the Exchange Act, the Grantee shall have
the right to pay all or a portion of any withholding or other taxes due in
connection with the PSUs by directing the Company to withhold Shares that would
otherwise be received in connection with the PSUs up to the minimum required
withholding amount.

 

2

--------------------------------------------------------------------------------


 

9.     Compliance with Securities Law.

 

9.1     No Shares may be issued hereunder if the Company shall at any time
determine that to do so would (i) violate the listing requirements of an
applicable securities exchange, or adversely affect the registration or
qualification of the Company’s Shares under any state or federal law or
regulation, or (ii) require the consent or approval of any regulatory body or
the satisfaction of withholding tax or other withholding liabilities. In any of
the events referred to in clause (i) or clause (ii) above, the issuance of such
Shares shall be suspended and shall not be effective unless and until such
withholding, listing, registration, qualifications or approval shall have been
effected or obtained free of any conditions not acceptable to the Company in its
sole discretion, notwithstanding any termination of the Award or any portion of
the Award during the period when issuance has been suspended.

 

9.2     The Committee may require, as a condition to the issuance of Shares
hereunder, representations, warranties and agreements to the effect that such
Shares are being purchased or acquired by the Grantee for investment only and
without any present intention to sell or otherwise distribute such Shares and
that the Grantee will not dispose of such Shares in transactions which, in the
opinion of counsel to the Company, would violate the registration provisions of
the Securities Act and the rules and regulations thereunder.

 

10.  Governing Law. To the extent that Federal laws do not otherwise control,
the validity and construction of this shall be construed and enforced in
accordance with the laws of the State of Delaware, but without giving effect to
the choice of law principles thereof.

 

11.  Recoupment.  This Award shall be subject to mandatory repayment by the
Grantee to the Company pursuant to the terms of any applicable Company
“clawback” or recoupment policy.

 

12.  PSUs Subject to Plan. This Agreement is subject to the Plan as approved by
the Company’s stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

13.  Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
PSUs may be transferred by will or the laws of descent or distribution.

 

14.  Amendment. The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate, this Agreement; provided,
however, that without the consent of the Grantee, no such amendment, alteration,
suspension, discontinuation, or termination of this Agreement may materially and
adversely affect the rights of the Grantee under this Agreement, except insofar
as any such action is necessary to ensure the Agreement’s compliance with
applicable law or regulation or the listing requirements of an applicable
securities exchange, including, without limitation, Code Section 409A.

 

15.  Section 409A. This Agreement is intended to comply with, or be exempt from,
Code Section 409A and all regulations, guidance, compliance programs and other
interpretative authority thereunder, and all provisions of this Agreement shall
be applied and interpreted in a manner consistent therewith. Notwithstanding
anything contained herein to the contrary, in the event the Award is subject to
Code Section 409A, the Committee may, in its sole discretion and without the
Grantee’s prior consent, amend this Agreement or take any other actions as
deemed appropriate by the Committee to (i) exempt this Agreement from the
application of Code Section 409A, (ii) preserve the intended tax treatment of
the Award or (iii) comply with the requirements of Code Section 409A. In the
event that the Grantee is a “specified employee” within the meaning of Code
Section 409A, and a payment or benefit provided for under this Agreement would
be subject to additional tax under Code Section 409A if such payment or benefit
is paid within six (6) months after the Grantee’s separation from service
(within the meaning of Code Section 409A), then such payment or benefit shall
not be paid (or commence) during the six (6) month period immediately following
the Grantee’s separation from service except as provided in the immediately
following sentence. In such an event, any payments or benefits that would
otherwise have been made or provided during such six (6) month period and which
would have incurred such additional tax under Code Section 409A shall instead be
paid to the Grantee in a lump-sum cash payment, without interest, on the earlier
of (i) the first business day of the seventh month

 

3

--------------------------------------------------------------------------------


 

following the Grantee’s separation from service or (ii) the tenth business day
following the Grantee’s death. Notwithstanding the foregoing, none of the
Company, its Affiliates or their respective directors, officers, employees or
advisors will be held liable for any taxes, interest or other amounts owed by
the Grantee as a result of the application of Code Section 409A.

 

16.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

17.  Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions hereof and thereof, and accepts the PSUs subject to all of the terms
and conditions of the Plan and this Agreement. The Grantee acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the PSUs
or disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

US ECOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[GRANTEE]

 

 

 

 

 

By:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT 1

[Peer Group]

 

1.              Casella Waste Systems, Inc.

2.              CECO Environmental Corp.

3.              Clean Harbors, Inc.

4.              Covanta Holding Corp.

5.              Ecology and Environment, Inc.

6.              Heritage-Crystal Clean, Inc.

7.              Horsehead Holding Corp.

8.              Matrix Service Company

9.              Newalta Corp.

10.       North American Energy Partners, Inc.

11.       Nuverra Environmental Solutions, Inc.

12.       Perma-Fix Environmental Services, Inc.

13.       Progressive Waste Solutions, Ltd

14.       Stericycle, Inc.

15.       Team, Inc.

16.       Tetra Tech, Inc.

17.       TRC Companies, Inc.

18.       Waste Connections, Inc.

19.       Waste Management, Inc.

20.       Republic Services, Inc.

 

6

--------------------------------------------------------------------------------